DETAILED ACTION
1.	This communication is in response to the Examiner’s Amendments, new IDS and terminal disclaimer filed on 4/6/2021. Claims 1-36 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was confirmed by the applicant’s representative Alan Xiang on April 6, 2021. The application has been amended as follows:
1.	(Currently amended)  A method for applying compression to an audio signal, comprising, by a processing circuitry:
generating a first component and a second component in a first audio coordinate system from a third component and a fourth component of the audio signal in a second audio coordinate system;
determining an amplitude threshold in the second audio coordinate system defining a level for each of the third component and the fourth component for applying the compression; 
generating a first gain factor for the first component using a first compression ratio defining a relationship between an amount the first component exceeds the amplitude threshold and an amount of attenuation of the first component to above 
applying the first gain factor to the first component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted first component; and
generating a first output channel and a second output channel in the second audio coordinate system using the adjusted first component and the second component in the first audio coordinate system. 
2.	(Original)  The method of claim 1, further comprising, by the processing circuitry:
generating a second gain factor for the second component using a second compression ratio defining a relationship between an amount the second component exceeds the amplitude threshold and an amount of attenuation of the second component to above the amplitude threshold when the second component exceeds the amplitude threshold; and
applying the second gain factor to the second component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted second component, 
wherein generating the first output channel and the second output channel using the adjusted first component and the second component includes using the adjusted second component generated from the second component.
3.	(Original)  The method of claim 2, wherein:
the first component has a higher priority for compression than the second component; and 

4.	(Original)  The method of claim 3, further comprising, by the processing circuitry:
determining a minimum first gain factor for the first component and a minimum second gain factor for the second component; 
determining whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determining whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor, 
the minimum first gain factor being applied to the first component as the first gain factor and the second component gain factor being applied to the second component as the second gain factor in response to determining the first component gain factor fails to exceed the minimum first gain factor and the second component gain factor exceeds the minimum second gain factor.
5.	(Original)  The method of claim 3, wherein generating the first gain factor includes:
determining a minimum first gain factor for the first component and a minimum second gain factor for the second component;
determining whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determining whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor, 
the first gain factor and the second gain factor each including a residual gain factor in response to determining the first component gain factor fails to exceed the 
6.	(Original)  The method of claim 5, wherein the first gain factor includes the minimum first gain factor and the second gain factor includes the minimum second gain factor in response to the first component gain factor failing to exceed the minimum first gain factor and the second component gain factor failing to exceed the minimum second gain factor. 
7.	(Original)  The method of claim 2, wherein:
the first component has an equal priority for compression to the second component;
a first component gain factor of the first gain factor generated using the first compression ratio is generated independently of the second gain factor; and 
a second component gain factor of the second gain factor generated using the second compression ratio is generated independently of the first gain factor. 
8.	(Original)  The method of claim 7, further comprising, by the processing circuitry, determining whether a sum of the first component after application of the first component gain factor and the second component after application of the second component gain factor exceeds the amplitude threshold, the first and second gain factors each including a residual gain factor in response to the sum exceeding the amplitude threshold. 
9.	(Original)  The method of claim 1, wherein:
the first component is one of a mid component or a side component of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;

the fourth component is a right component of the audio signal; and
the second audio coordinate system is a left-right audio coordinate system.
10.	(Original)  The method of claim 1, wherein:
the first component is one of a mid subband component or a side subband component of a subband of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;
the third component is a left subband component of the subband of the audio signal;
the fourth component is a right subband component of the subband of the audio signal; and
the second audio coordinate system is a left-right audio coordinate system.
11.	(Original)  The method of claim 10, further comprising, by the processing circuitry, determining the first compression ratio based on multiple subbands of the audio signal including the subband.
12.	(Original)  The method of claim 1, further comprising applying a smoothing function to the first gain factor. 
13.	(Currently amended)  A non-transitory computer readable medium storing program code, the program code when executed by a processor configures the processor to:
generate a first component and a second component in a first audio coordinate system from a third component and a fourth component of an audio signal in a second audio coordinate system;

generate a first gain factor for the first component using a first compression ratio defining a relationship between an amount the first component exceeds the amplitude threshold and an amount of attenuation of the first component to above the amplitude threshold
apply the first gain factor to the first component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted first component; and
generate a first output channel and a second output channel in the second audio coordinate system using the adjusted first component and the second component in the first audio coordinate system. 
14.	(Original)  The computer readable medium of claim 13, wherein the program code further configures the processor to:
generate a second gain factor for the second component using a second compression ratio defining a relationship between an amount the second component exceeds the amplitude threshold and an amount of attenuation of the second component to above the amplitude threshold when the second component exceeds the amplitude threshold; and
apply the second gain factor to the second component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted second component, and

15.	(Original)  The computer readable medium of claim 14, wherein
the first component has a higher priority for compression than the second component; and 
the second gain factor is generated using the first gain factor.
16.	(Original)  The computer readable medium of claim 15, wherein the program code further configures the processor to:
determine a minimum first gain factor for the first component and a minimum second gain factor for the second component; 
determine whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determine whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor, 
the minimum first gain factor being applied to the first component as the first gain factor and the second component gain factor being applied to the second component as the second gain factor in response to determining the first component gain factor fails to exceed the minimum first gain factor and the second component gain factor exceeds the minimum second gain factor.

determine a minimum first gain factor for the first component and a minimum second gain factor for the second component;
determine whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determining whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor,
the first gain factor and the second gain factor each including a residual gain factor in response to determining the first component gain factor fails to exceed the minimum first gain factor and the second component gain factor fails to exceed the minimum second gain factor.
18.	(Original)  The computer readable medium of claim 17, wherein first gain factor includes the minimum first gain factor and the second gain factor includes the minimum second gain factor in response to the first component gain factor failing to exceed the minimum first gain factor and the second component gain factor failing to exceed the minimum second gain factor.
19.	(Original)  The computer readable medium of claim 14, wherein:
the first component has an equal priority for compression to the second component;
a first component gain factor of the first gain factor generated using the first compression ratio is generated independently of the second gain factor; and 

20.	(Original)  The computer readable medium of claim 19, wherein the program code further configures the processor to determine whether a sum of the first component after application of the first component gain factor and the second component after application of the second component gain factor exceeds the amplitude threshold, the first and second gain factors each including a residual gain factor in response to the sum exceeding the amplitude threshold.
21.	(Original)  The computer readable medium of claim 13, wherein:
the first component is one of a mid component or a side component of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;
the third component is a left component of the audio signal;
the fourth component is a right component of the audio signal; and
the second audio coordinate system is a left-right audio coordinate system.
22.	(Original)  The computer readable medium of claim 13, wherein:
the first component is one of a mid subband component or a side subband component of a subband of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;
the third component is a left subband component of the subband of the audio signal;
the fourth component is a right subband component of the subband of the audio signal; and
the second audio coordinate system is a left-right audio coordinate system.

24.	(Original)  The computer readable medium of claim 21, wherein the program code further configures the processor to apply a smoothing function to the first gain factor.
25.	(Currently amended)  A system for applying compression to an audio signal, comprising:
processing circuitry configured to:
generate a first component and a second component in a first audio coordinate system from a third component and a fourth component of the audio signal in a second audio coordinate system;
determine an amplitude threshold in the second audio coordinate system defining a level for each of the third component and the fourth component for applying the compression; 
generate a first gain factor for the first component using a first compression ratio defining a relationship between an amount the first component exceeds the amplitude threshold and an amount of attenuation of the first component to above the amplitude threshold
apply the first gain factor to the first component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted first component; and

26.	(Original)  The system of claim 25, wherein the processing circuitry is further configured to:
generate a second gain factor for the second component using a second compression ratio defining a relationship between an amount the second component exceeds the amplitude threshold and an amount of attenuation of the second component to above the amplitude threshold when the second component exceeds the amplitude threshold; and
apply the second gain factor to the second component when one of the third component or the fourth component exceeds the amplitude threshold to generate an adjusted second component, and
wherein the processing circuitry configured to generate the first output channel and the second output channel using the adjusted first component and the second component includes the processing circuitry being configured to use the adjusted second component generated from the second component. 
27.	(Original)  The system of claim 26, wherein:
the first component has a higher priority for compression than the second component; and 
the second gain factor is generated using the first gain factor.
28.	(Original)  The system of claim 27, wherein the processing circuitry is further configured to:

determine whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determine whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor, 
the minimum first gain factor being applied to the first component as the first gain factor and the second component gain factor being applied to the second component as the second gain factor in response to determining the first component gain factor fails to exceed the minimum first gain factor and the second component gain factor exceeds the minimum second gain factor.
29.	(Original)  The system of claim 27, wherein the processing circuitry configured to generate the first gain factor includes the processing circuitry being configured to:
determine a minimum first gain factor for the first component and a minimum second gain factor for the second component;
determine whether a first component gain factor of the first gain factor generated using the first compression ratio exceeds the minimum first gain factor; and
determining whether a second component gain factor of the second gain factor generated using the second compression ratio exceeds the minimum second gain factor,
the first gain factor and the second gain factor each including a residual gain factor in response to determining the first component gain factor fails to exceed the minimum first gain factor and the second component gain factor fails to exceed the minimum second gain factor.

31.	(Original)  The system of claim 26, wherein:
the first component has an equal priority for compression to the second component;
a first component gain factor of the first gain factor generated using the first compression ratio is generated independently of the second gain factor; and 
a second component gain factor of the second gain factor generated using the second compression ratio is generated independently of the first gain factor. 
32.	(Original)  The system of claim 31, wherein the processing circuitry is further configured to determine whether a sum of the first component after application of the first component gain factor and the second component after application of the second component gain factor exceeds the amplitude threshold, the first and second gain factors each including a residual gain factor in response to the sum exceeding the amplitude threshold.
33.	(Original)  The system of claim 25, wherein:
the first component is one of a mid component or a side component of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;
the third component is a left component of the audio signal;
the fourth component is a right component of the audio signal; and

34.	(Original)  The system of claim 25, wherein:
the first component is one of a mid subband component or a side subband component of a subband of the audio signal;
the first audio coordinate system is a mid-side audio coordinate system;
the third component is a left subband component of the subband of the audio signal;
the fourth component is a right subband component of the subband of the audio signal; and
the second audio coordinate system is a left-right audio coordinate system.
35.	(Original)  The system of claim 34, wherein the processing circuitry is further configured to determine the first compression ratio based on multiple subbands of the audio signal including the subband.
36.	(Original)  The system of claim 25, wherein the processing circuitry is further configured to apply a smoothing function to the first gain factor.

Reasons for Allowance
4.	Claims 1-36 are allowable. The following is the examiner’s statement of reason for allowance:  
The closest prior art of record cited are: Beaton, et al. (US 20140270184; Title: Audio depth dynamic range enhancement) and Yang, et al. (US 9661438; Title: Low latency limiter). Teachings of the above references with respect to claimed limitations are detailed in the previous Office action.

The invention recites a key limitation that determines if the left or right component of a stereo audio signal exceeds an amplitude threshold, and then applies a gain (compression) factor to the converted mid or side component so that the mid or side component is controlled in relation to the (same) amplitude threshold (as determined for the left or right component). The examiner had discussed the rationale of this limitation with the applicant’s representative, as to why not limit the left or right component once exceeding the amplitude threshold before converting to the mid or side components and then applying the gain (compression) factor, because the dynamic range of the mid or side components can be very different from that of the left or right components. There is no exact answer, except that this is simply the unique way of the invention’s realization. As such, the limitation may have made the invention different from the prior art. However, the technical validity and advantage are uncertain and questionable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		4/6/2021Primary Examiner, Art Unit 2659